         Case 1:19-cr-00117-LJL Document 122
                                         123 Filed 09/08/21
                                                   09/09/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                    September 8, 2021
                                   REQUEST GRANTED.
BY ECF                             The Sentencing previously set for September 13, 2021 is
The Honorable Lewis J. Liman       RESCHEDULED to September 20, 2021 at 3:00PM in
Daniel Patrick Moynihan            Courtroom 15C at the 500 Pearl Street Courthouse. At that
United States Courthouse           time, the Court will also handle the defendant's pending
500 Pearl Street
                                   Violation of Supervised Release in 14CR412.
New York, New York 10007
                                                                        9/9/2021
       Re:     United States v. Ricardo Taboada, 19 Cr. 117 (LJL)
               United States v. Ricardo Taboada, 14 Cr. 412 (LJL)

Dear Judge Liman:

        The Government writes, with the consent of the defendant, to request the sentencing in
United States v. Ricardo Taboada, 19 Cr. 117 (LJL), which is currently scheduled for September
13, 2021, at 2:00 p.m., be adjourned to September 20, 2021, at 3:00 p.m. The Government requests
such an adjournment to allow for the defendant to be sentenced in case number 19 Cr. 117 (LJL)
on the same day he resolves pending specifications that he violated the terms of his supervised
release in case number 14 Cr. 412 (LJL), which is also pending before this Court.

        The defendant is awaiting to be sentenced in United States v. Ricardo Taboada, 19 Cr. 117
(LJL), in connection with his September 2019 guilty plea to a bank fraud conspiracy. That case
was transferred from Judge Pauley to this Court on July 6, 2021.

        The defendant also faces pending and unresolved allegations that the conduct underlying
his conviction in case number 19 Cr. 117 (LJL) constituted a violation of the conditions of his
supervised release in case number 14 Cr. 412 (LJL). On February 19, 2019, shortly after the
defendant’s arrest in case number 19 Cr. 117 (LJL), the Probation Department filed specifications
requesting that a warrant issue to serve as a detainer and alleging the defendant violated the terms
of his supervised release that were imposed for his conviction in case number 14 Cr. 412 (LJL)
based on the conduct alleged in case number 19 Cr. 117 (LJL). Case number 14 Cr. 412 (LJL)
was transferred to this Court on September 1, 2021.

        The Government understands that the defendant wishes to resolve the specifications
alleged in case number 14 Cr. 412 (LJL) by pleading guilty to them. He is prepared to do so at the
next court appearance in either case pending against him, which is currently the sentencing
scheduled for September 13, 2021, at 2:00 p.m. in case number 19 Cr. 117 (LJL), but the assigned
Probation Officer for the violations in case number 14 Cr. 412 (LJL) is unavailable to appear in
Court on that day. The assigned Probation Officer, however, is available to appear in Court on
September 20, 2021, at 3:00 p.m.
         Case 1:19-cr-00117-LJL Document 122
                                         123 Filed 09/08/21
                                                   09/09/21 Page 2 of 2

                                                                                        Page 2



       Accordingly, to allow for the defendant to resolve cases pending against him under case
numbers 19 Cr. 117 (LJL) and 14 Cr. 412 (LJL) in the same appearance, and for the assigned
Probation Officer to attend that proceeding, the Government respectfully requests the sentencing
in case number 19 Cr. 117 (LJL) currently scheduled for September 13, 2021, at 2:00 p.m., be
adjourned until September 20, 2021, at 3:00 p.m., and that the specifications pending in case
number 14 Cr. 412 (LJL) be taken up at that time.


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney


                                        by: /s/
                                            Daniel H. Wolf
                                            Assistant United States Attorney
                                            (212) 637-2337


cc:    Counsel of record (by ECF)
       U.S. Probation Officer Hildery Huffman (by email)
